Citation Nr: 0640153	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision by the RO in Winston-Salem, 
North Carolina.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The veteran is service connected for prostate cancer, 
rated as 60-percent disabling effectively since January 6, 
2003.

2.  The veteran has work experience as a maintenance mechanic 
and was last employed in 1995.  He is a high school graduate.

3.  The veteran is unable to secure and maintain 
substantially gainful employment at least in part because of 
the severity of his service-connected disability.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in developing their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

The Board is granting the veteran's TDIU claim, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  That is to say, even if, for the sake of 
argument, there has not been compliance with the VCAA, this 
is at most harmless error since the veteran is receiving the 
requested benefit regardless.  Cf. Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Analysis

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 
 4.19 (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to support a TDIU.  A high 
rating, in itself, is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 
Vet. App. at 363.

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the United States Court of Appeals for Veterans Claims 
(Court) defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).



In this particular case at hand, the veteran is rated 60-
percent disabled from prostate cancer.  This single rating 
satisfies the threshold minimum percentage requirement of 38 
C.F.R. § 4.16(a).  Thus, the determinative issue is whether 
the severity of this disability renders him incapable of 
securing and maintaining substantially gainful employment.

The record indicates the veteran has not worked in over 11 
years, since 1995.  He underwent a comprehensive examination 
in November 2004 by a QTC Medical Services physician under 
contract with VA.  The physician was specifically asked to 
provide an opinion as to the effect of the veteran's prostate 
cancer on his ability to work.  In response, the physician 
commented that the veteran had adenocarcinoma of the 
prostate, status post radical, either suprapubic or 
retropubic prostatectomy.  No signs of recurring cancer were 
noted.  He was, however, impotent and this was directly 
related to the removal of his prostate.  He also experienced 
nocturia and frequency of urination every hour and a half, 
day and night, due to his prostate surgery.  As well, he had 
adhesions from the surgery and they caused pain in his lower 
abdomen on lifting repetitively over 20 pounds.  Furthermore, 
due to his disability, he frequently dribbled urine, which 
was embarrassing.  He was required to wear pads and change 
them three to four times a day and he experienced a true 
urgency when he needed to use the bathroom.  Thus, after 
examining him and reviewing the record, the evaluating 
physician indicated the primary reasons the veteran could not 
work were due to his back, as well as his urinary 
incontinence, urgency incontinence, and the frequency of 
needing to urinate every hour and a half as complications of 
his prostate cancer.

There is no medical evidence or opinion of record to the 
contrary.  So by all credible accounts, the veteran's 
service-connected disability renders him unable to follow a 
substantially gainful occupation, meaning he is entitled to a 
TDIU.



The Board notes parenthetically that records also show the 
veteran receives benefits from the Social Security 
Administration (SSA).  But this is apparently due to his 
heart problems, degenerative disc disease involving his neck 
and lower back, and a psychiatric disorder.  Thus, the basis 
of his SSA entitlement is unrelated to his service-connected 
prostate cancer.  In any event, a determination by the SSA 
that a veteran is unemployable - while perhaps also relevant 
to a similar claim with VA, is not controlling.  Odiorne v. 
Principi, 3 Vet. App. 456 (1992).

Therefore, the Board finds that the medical and other 
relevant evidence is in relative equipoise (i.e., about 
evenly balanced) on the question of whether the veteran's 
service-connected disability renders him unemployable.  
Resolving doubt in his favor, the appeal is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

The Board observes that the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine 
was denied in a July 2002 rating decision by the RO.  And in 
October 2002, in response, he submitted a letter indicating 
he disagreed with, and intended to appeal, the July 2002 
decision denying this claim.

That October 2002 statement was a timely notice of 
disagreement (NOD) with the RO's July 2002 decision denying 
service connection for degenerative disc disease of the 
lumbar spine.  So this claim must be remanded to the RO for 
issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

Send the veteran a SOC concerning the 
issue of his purported entitlement to 
service connection for degenerative disc 
disease of the lumbar spine.  Advise him 
that he still needs to file a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) concerning this 
additional claim, if he wants the Board to 
consider it, and inform him of the time 
limit for doing this.  If, and only if, he 
perfects a timely appeal of this 
additional claim should it be returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


